SMITH, J., (dissenting). The act under consideration is Act No. 296, of the Special and Private Acts of the 1911 session of the General Assembly. It is found at page 808 of these acts. Its title is “An act to amend Act 70 of the Acts of Arkansas for the year 1909, fixing the fees and salaries of the clerk, sheriff and assessor of Fulton County, Arkansas. ’ ’ The relevant portions of the act are set out in the majority opinion. It is apparent that this is a salary act, and Webster’s New International Dictionary defines the word “salary” as follows: “The recompense or consideration paid, or stipulated to be paid, to a person at regular intervals for services; fixed regular wages, as by the year, quarter, or month; stipend.” What salary is fixed by this act for the sheriff of Fulton County? And for what period of time is it fixed? Is the salary a monthly one, an annual one, or is it so much per term? In answer to this question, it might be said that it is easily conceivable that a state of facts might be shown which would make plausible the argument that the entire act is unconstitutional and void, inasmuch as it abolishes a constitutional office by fixing the emoluments thereof at a sum so small that competent persons can not be secured to discharge the functions of that office. But the majority have given relief in another manner. They have placed upon the act the ameliorating wand of construction, and the most beneficient results appear. I shall not, therefore, discuss the merits of this act, but only its meaning. Rio jacet el de mortuis nil nisi bonum! At the time of the passage of this act, the term of office of a sheriff commenced on the 31st of October, and of course expired on that date. Section 4 of the act requires the sheriff to make a settlement on the first day of the regular July term of the county court. In its wisdom, the Legislature saw fit not to make the official year of one’s incumbency in office coincide with the fiscal year for which his settlements should be made. One year runs from October to October; the other year runs from July to July. It is apparent, therefore, that the fees collected by ,i sheriff during one term of office would be accounted for, in whole or in part, in three separate settlements. There is no controversy about this construction of the act. Appellant made his settlements accordingly. The first report covered his fees and commissions from the time of his installation in office to the first regular July term of the court thereafter. And during this period he had collected $1,777.29. This sum was $310.65 in excess of the sum then due him, and he paid this excess into the county treasury. The agreed statement of facts so stipulates. His second report covered fees and commissions for one full year running from July, 1915, to July, 1916, during which time his collections amounted to $1,984.78. The third report covered the fees and commissions for the remainder of the term from July, 1916, to its expiration, and amounted to $358.08. During the period of time covered by the first report, there was an excess; during the periods of time covered by the two subsequent reports, there was a deficiency. The opinion of the majority allows the sheriff and collector to take this excess, which arose in one year, after having made a settlement and having paid over to the county treasurer the excess, and apply it to a deficiency in' one or the other, or both, of the subsequent settlements which he made pursuant to the law. As passed by the Legislature, this act provided that the fees and salary of the sheriff and collector shall not exceed the sum of $2,200 per rnmum. It also provided that he should make a full report of all his fees charged and collected on the first day of the regular July term of the county court and, if there were an excess, to pay that excess into the county treasury; and if anything were necessary to give finality to this settlement, section 9 expressly provides that this excess “shall be covered into the general revenue funds of said county, and charged to the treasury by the clerk.” Under the construction of this act given by the majority, tbe collector must still make this settlement, but it loses all of its elements of finality. He makes tbe settlement, but be does so tentatively. He pays tbe money into the treasury, but be doés so with tbe mental reservation that be may later take it out. Notwithstanding the provision of the act, that tbis excess shall be covered into tbe general revenue funds of tbe county, and charged to tbe treasury, it becames necessary, under tbe majority opinion, to indulge tbe legal fiction that in some unknown way tbe treasurer will bold these funds until the end of the officer’s term of office. Tbis must be true, otherwise tbe official can not be paid tbe deficiency, for there is no provision in the act for tbe county to pay any part of these fees. Tbe officer can not get them unless be collects them. It is expressly so provided. Yet, under tbe opinion of tbe majority, notwithstanding tbe provision, that these funds shall be covered into tbe general revenue funds of the county and charged to tbe treasury by tbe clerk, tbe fiction is to be indulged that they will not be used, but will remain therein subject to the possible future use of tbe sheriff to supply a deficiency existing in any of tbe periods of time covered by any one of bis reports, during any one term of office. Tbe necessary effect and result of tbe construction of this act by tbe majority is to m'ake it read that tbe sheriff shall receive, during bis term of office, tbe sum of $4,400 provided he collects it. It becomes immaterial, for all practical purposes, during which year be collects it, provided tbe collection is made during the term of office. Tbe court has construed tbis act to mean that tbe salary shall be $4,400 per term, and may be collected at any time during the term. Tbe opinion of tbe majority also makes tbe fiscal year coincident with tbe official year, and it, therefore, becomes practically immaterial at which term of tbe court tbe settlement is made, because it remains provisional and tentative until the expiration of the term of office, at which time only can it be known whether or not the sheriff will have - collected a sum ,in excess of $4,400. The answers contained in the act to the following questions would-appear to be decisive of the point at issue: Q. What is the purpose of the act? A. To fix the maximum salary of the sheriff and certain other officers of Fulton County. Q. At what sum is the sheriff’s salary fixed? A. Not to exceed $2,200. Q. For what time is it fixed? A. It is a salary per annum. Q. What special features does the act contain? A. ‘ ‘ The design of the Legislature, we think, was to fix the salary of the sheriff of Fulton County (county clerk of Independence County) at the sum of $2,200 ($1,800) per annum, provided the fees and emoluments of the office for the year amounted to that sum. If the fees and commissions collected by or chargeable against the sheriff (clerk) during the year do not equal the sum of $2,200 ($1,800), then the sheriff (clerk) gets as salary all he collects, but if the fees and commissions collected during the year, including the fees and commissions with which the sheriff (clerk) is chargeable, equal or exceed $2,200 ($1,800), then the sheriff (clerk) receives that sum, and if there be an excess of that sum collected during the entire year, such excess at the end of the year, when the last or final settlement is made with the county court, is covered into the general revenue fund of the treasury. The title of the act shows its purpose to be ‘ to fix the fees and salaries of the county officers of Fulton (Independence) County.’ We are of the opinion, taking the act as a whole, that the purpose, as we have indicated, was to fix the salary of the sheriff (county clerk) at the maximum limit of $2,200 ($1,800) per annum, to be paid out of the fees of the office collected and those not collected with which the sheriff (clerk) is chargeable during the year, ’ ’ The language quoted is taken from the opinion in the case of Independence County v. Young, 66 Ark. 30, where an act of the General Assembly, fixing the fees of the county clerk and certain other officers of Independence County, was under consideration, and, according to the briefs of counsel for appellant here, the act there construed served as a model for the act fixing the salary of the officers of Fulton County, and the majority opinion refers to it as a similar, statute. The question there involved was whether the salary was per quarter or per annum. The question here is whether the salary, is per annum or per term of office. In the former case the language quoted was construed,t.o fix an annual salary, and I think the same language should receive the same construction in this case. The act, as construed by the court, may be a more equitable one than the act passed by the Legislature, but it occurs to me that it is palpably a case of judicial legislation, and I, therefore, dissent. The Chief Justice concurs in these views.